Exhibit 10.1


Weatherford International plc
2020 Long-Term Cash Incentive Plan


(Adopted by the Board of Directors April 20, 2020)


Weatherford International plc, an Irish public limited company, and its
successors (“Weatherford” or the “Company”), hereby establishes the Weatherford
International plc 2020 Long-Term Cash Incentive Plan (as amended, restated, or
otherwise modified from time to time, the “Plan”), effective as of January 1,
2020 (the “Effective Date”).
SECTION 1 – PURPOSE
The purpose of the Plan is to enable Weatherford to (i) provide incentives that
align the interests of the key executives and certain senior management who
contribute to the Company’s long term success and (ii) and increase such persons
stakes in the future growth and profitability of the Company.
SECTION 2 – DEFINITIONS
“Act” shall mean the U.S. Securities and Exchange Act of 1934, as amended, or
any successor thereto, and the rules and regulations promulgated thereunder.
“Affiliate” shall mean with respect to the Company, any Person directly or
indirectly controlling, controlled by, or under common control with, the Company
or any other Person designated by the Committee in which the Company or an
Affiliate has an interest. The Committee shall have the authority to determine
the time or times at which “Affiliate” status is determined within the foregoing
definition.
“Award Agreement” means a written agreement evidencing the terms and conditions
of an individual Cash Award granted under the Plan. Each Award Agreement shall
be subject to the terms and conditions of the Plan.
“Board of Directors” shall mean the Board of Directors of the Company.
“Cause” shall mean, (i) the Company or any member of the Weatherford Group
having “Cause” to terminate the Participant’s employment, as defined in any
employment agreement between the Participant and any member of the Weatherford
Group in effect at the time of such termination or (ii) in the absence of any
such employment agreement (or the absence of any definition of “Cause” contained
therein), the Participant’s (A) commission of, conviction for, plea of guilty or
nolo contendere to a felony or a crime involving moral turpitude, or other
material act or omission involving dishonesty or fraud, (B) engaging in conduct
that constitutes fraud or embezzlement, (C) engaging in conduct that constitutes
gross negligence or willful gross misconduct that results or could reasonably be
expected to result in harm to any member of the Weatherford Group’s business or
reputation, (D) breach of any material terms of written agreement between the
Company and the Participant, (E) willful neglect in the performance of
Participant’s duties on behalf of the Weatherford Group or willful or repeated
failure or refusal to perform the Participant’s duties on behalf of the
Weatherford Group or (F) violation of any material policy of any member of the
Weatherford Group, including, but not limited to, those relating to
discrimination,


1
101455

--------------------------------------------------------------------------------




harassment, performance of illegal or unethical activities, and ethical
misconduct; provided, in any case, the Participant’s resignation after an event
that would be grounds for a termination of employment for Cause will be treated
as a termination of employment for Cause hereunder. Any determination of whether
Cause exists shall be made by the Committee in its sole discretion.
“Cash Award” shall mean a long-term cash incentive award, the payment of which
is based (i) thirty percent (30%) on time vesting and (ii) seventy percent (70%)
on the achievement of Performance Goals with respect to the Performance Period.
“Clawback Policy” shall mean the Company’s Executive Compensation Clawback
Policy, as in effect from time to time and as may be amended from time to time.
“Code” shall mean the Internal Revenue Code of 1986, as amended.
“Committee” shall mean the Compensation Committee of the Board of Directors.
“Disability” shall mean, unless otherwise provided in an Award Agreement or
determined by the Committee, the Participant would qualify to receive benefit
payments under the long-term disability plan or policy, as it may be amended
from time to time, of the member of the Weatherford Group to which the
Participant provides service, regardless of whether the Participant is covered
by such plan or policy, or the plan or policy of the Company, if such member of
the Weatherford Group does not maintain such a plan or policy. A Participant
shall not be considered to have incurred a Disability unless he or she furnishes
proof of such impairment sufficient to satisfy the Committee in its discretion.
Notwithstanding the foregoing, with respect to an Award that is subject to
Section 409A where the Award will be paid by reference to the Participant’s
Disability, solely for purposes of determining the timing of payment, no such
event will constitute a Disability for purposes of the Plan or any Award
Agreement unless such event also constitutes a “disability” as defined under
Section 409A.
“Entity” shall mean any corporation, partnership, association, joint-stock
company, limited liability company, trust, unincorporated organization or other
business entity.
“Good Reason” shall mean the Participant having “Good Reason” to terminate the
Participant’s employment, as defined in any written agreement between the
Participant and the Company in effect at the time of such termination. If a
Participant does not have a written agreement in effect at the time of such
termination that contains a definition of “Good Reason”, then this Plan,
including, but not limited to, Section 7.2, shall be read without reference to
“Good Reason” with respect to such Participant’s Cash Award.
“Participant” shall mean (i) any (A) executive officer of the Company; and (B)
other non-executive officer or member of senior management of the Company or an
Affiliate approved by the Committee or Board, in its sole discretion, in
consultation with management of the Company, (ii) who is provided with and
executes and delivers to the Company an Award Agreement hereunder and any other
required or supporting documentation contemplated thereby.


2
101455

--------------------------------------------------------------------------------




“Performance-Based Award” shall mean the portion of the Cash Award, the payment
of which is contingent on the achievement of Performance Goals with respect to
the Performance Period.
“Performance Criteria” shall mean, for the Performance Period (i) Return on
Capital Employed and (ii) Free Cash Flow, each as defined in Exhibit A attached
hereto.
“Performance Goals” shall mean, for the Performance Period, the goals
established by the Committee for each of the Performance Criteria, which include
a threshold level of performance, target level of performance and maximum level
of performance, as set forth on Exhibit A attached hereto.
“Performance Period” shall mean the three (3) year period commencing on January
1, 2020 and ending December 31, 2022, over which the attainment of one or more
Performance Goals will be measured for the purpose of determining a
Participant’s right to the Performance-Based Award (as defined herein).
“Performance-Vested Award” shall mean the portion of the Performance-Based Award
eligible for payment determined in accordance with Section 5.4.
“Person” means a "person" as such term is used for purposes of Section 3(a)(9)
of the Act, as modified and used in Sections 13(d) thereof, except that such
term shall not include (i) the Company or any of its Affiliates, (ii) a trustee
or other fiduciary holding securities under a benefit plan of the Company, (iii)
an underwriter temporarily holding securities pursuant to an offering by the
Company of such securities, or (iv) an Entity owned, directly or indirectly, by
the shareholders of the Company in the same proportions as their ownership of
the Shares of the Company.
“Section 409A” shall mean Section 409A of the Code, as amended, or any successor
thereof, and the rules and regulations promulgated thereunder.
“Shares” shall mean ordinary shares in the capital of the Company, nominal value
$0.001 per ordinary share.
“Subsidiary” shall mean any company, corporation, partnership, association,
joint stock company, limited liability company, trust, unincorporated
organization or any other entity or organization (i) in which fifty percent
(50%) or more of the securities having ordinary voting power for the election of
directors (or other governing body) is owned, directly or indirectly, by the
Company or (ii) in which the Company may direct or cause the direction of the
management and policies of the controlled entity, whether through the ownership
of voting securities, by contract or otherwise.
“Weatherford Group” shall mean the Company and its Subsidiaries.








3
101455

--------------------------------------------------------------------------------




SECTION 3 – ELIGIBILITY
Individuals who are eligible to participate in the Plan shall be (i) those
executive officers of the Company; and (ii) other non-executive officer or
member of senior management of the Company or an Affiliate approved by the
Committee or Board, in its sole discretion, in consultation with management of
the Company.
SECTION 4 – ADMINISTRATION
4.1 Administration by the Committee
This Plan will be administered by the Committee.
4.2 Authority of the Committee
Subject to the terms of the Plan and applicable laws, and in addition to other
express powers and authorizations conferred by the Plan, the Committee shall
have the authority:
(i)
to construe and interpret the Plan and apply its provisions;

(ii)
to prescribe, amend and rescind rules, regulations and procedures relating to
its administration and to make all other determinations necessary or advisable
for administration of the Plan and to implement the intent of the Plan;

(iii)
to authorize any person to execute, on behalf of the Company, any instrument
required to carry out the purpose of the Plan;

(iv)
to determine when Cash Awards are to be granted under the Plan;

(v)
from time to time to select, subject to the limitations set forth in the Plan,
those Participants to whom Cash Awards should be granted;

(vi)
to prescribe the terms and conditions of each Cash Award and to specify those
provisions of the Award Agreement, which need not be identical for each
Participant, related to such grant;

(vii)
to establish the Performance Periods over which performance will be measured;

(viii)
to select the Performance Criteria that will be used to establish the
Performance Goals;

(ix)
to establish the Performance Goals;

(x)
to determine the satisfaction of Performance Goals and payment of Cash Awards;

(xi)
to interpret, administer, reconcile any inconsistency in, correct any defect in
and/or supply any omission in the Plan and any instrument or agreement relating
to, or Cash Award granted under, the Plan; and

(xii)
to exercise discretion to make any and all other determinations which it
determines to be necessary or advisable for the administration of the Plan.



All decisions by the Committee shall be made in the Committee's sole discretion,
and shall be final and binding on all persons having or claiming any interest in
this Plan or in any Cash Award (including, but not limited to, Participants and
their beneficiaries or successors).




4
101455

--------------------------------------------------------------------------------




4.3 Delegation
The Committee, in its sole discretion, may delegate administrative and
ministerial duties under this Plan to one or more directors and/or officers of
the Company.
4.4 Reliance on Reports
Each member of the Committee and each member of the Board shall be fully
justified in acting or failing to act, as the case may be, and shall not be
liable for having so acted or failed to act in good faith, in reliance upon any
report made or advice provided by the independent public accountant or other
advisors of the Weatherford Group and/or any other information furnished in
connection with the Plan by any agent of the Company or the Committee or the
Board, other than himself or herself.
SECTION 5 – CASH AWARDS AND VESTING
5.1 Cash Award Value
For each Cash Award, the Committee shall specify the award value amount, which
shall be expressed as a dollar amount and shall be set forth in the
Participant’s applicable Award Agreement (the “Cash Award Value”).
5.2 Cash Award Vesting
Each Cash Award will vest as follows:
(i)
30% of the Cash Award Value will be time-based and shall vest in substantially
equal installments on each of: (a) the award date as set forth in the applicable
Award Agreement; (b) January 1, 2021, and (c) January 1, 2022 (the “Time-Vested
Award”);



(ii)
35% of the Cash Award Value will be contingent on the achievement of the
Performance Goals for Return on Capital Employed and shall vest at the
conclusion of the Performance Period; and



(iii)
35% of the Cash Award Value will be contingent on the achievement of Performance
Goals for Free Cash Flow and shall vest at the conclusion of the Performance
Period.

5.3 Performance Criteria; Performance Goals
The Performance-Based Award will be subject to the Performance Criteria and
Performance Goals described in Exhibit A, attached hereto.
The annual Performance Goals for Free Cash Flow shall be determined by the
Committee, in its sole discretion, within [ninety (90)] days of the beginning of
each calendar year, and shall be communicated to the Participant in writing. The
Performance Goals for Free Cash Flow for the 2020 calendar year are set forth in
Exhibit A, attached hereto.


5
101455

--------------------------------------------------------------------------------




5.4 Performance-Based Award Determination
Following the completion of the Performance Period, the Committee shall review
and determine the extent to which the Performance Goals have been achieved and
shall then determine the size of the each Participant’s Performance-Vested Award
for the Performance Period.
SECTION 6 – PAYMENT OF CASH AWARD
6.1 Employment Requirement
Except as otherwise provided in Section 7 of the Plan, a Participant must be
continuously employed by the Company or a member of the Weatherford Group on the
Payment Date (as defined below) to be eligible for payment in respect of a Cash
Award.
6.2 Achievement of Performance Goal Requirement
A Participant shall be eligible to receive payment in respect of the
Performance-Based Award to the extent that the Performance Goal(s) for such
period are achieved.
6.3 Form of Payments
All Cash Awards and payments in respect thereof shall be paid in cash and in the
currency in which the Participant is ordinarily paid.
6.4 Timing of Payments
Subject to Sections 6.1, 7 and 10.5 hereof, each Cash Award shall be paid as
follows:
(i)
payments in respect of the Time-Vested Award shall be paid in a single lump sum
to Participants as soon as administratively practicable following the applicable
vesting date but in no event later than thirty (30) days following the
applicable vesting date; and



(ii)
payments in respect of the Performance-Vested Award shall be paid to
Participants in a single lump sum as soon as administrable practicable following
the determination pursuant to Section 5.4 but in no event later than ninety (90)
days following the end of the calendar year during which the Performance Period
is completed (any such actual date of payment, a “Payment Date”).

SECTION 7 – TERMINATION OF EMPLOYMENT
7.1 Termination of Employment Due to Death or Disability
Subject to Section 7.5 hereof and unless the Participant’s Award Agreement
provides otherwise, in the event of a termination of the Participant’s
employment with the Weatherford Group on account of the Participant’s death or
by any member of the Weatherford Group on account of the Participant’s
Disability, in either case, subject, in each case, to the Participant’s or the
Participant’s estate, as the case may be, execution, delivery, and
non-revocation, to the extent applicable, of a general release of claims on such


6
101455

--------------------------------------------------------------------------------




terms and such conditions and subject to such provisions as are reasonably
determined by the Company and any revocation period applicable to such release
expiring no later than the sixtieth (60th) day following such date of
termination (the “Release Requirement”), (i) any unvested portion of the
Time-Based Award, if any, shall vest as of the date of termination and (ii) the
Participant shall be eligible to receive payment in respect of any portion of
the Cash Award (including pursuant to clause (i) above) that is vested but not
yet paid as of the date of termination. Any such payment pursuant to this
Section 7.1 shall be made in accordance with Section 6.3 and shall be paid in
full on the first regularly scheduled payroll date to occur immediately
following the sixtieth (60th) day after the date of such termination, but in no
event later than ninety (90) days following the end of the calendar year during
which such date of termination occurs (any such actual date of payment, the
“Death/Disability Payment Date”). On the Death/Disability Payment Date, the
Participant’s Cash Award shall be automatically cancelled and the Participant
shall have no further rights to any payment in respect of such Cash Award.
If the Participant or Participant’s estate, as applicable does not satisfy the
Release Requirement, the Participant or the Participant’s estate, as applicable,
shall not be entitled to any of the foregoing, the Cash Award held by the
Participant shall be forfeited in its entirety (whether or not vested), and the
Participant shall have no further rights hereunder or thereunder, including, but
not limited to, any rights under the Participant’s Award Agreement and any
rights to any payment in respect of the Cash Award, including, but not limited
to, any portion of the Participant’s Cash Award that has not yet been paid to
the Participant.
7.2 Termination of Employment without Cause or for Good Reason


Subject to Section 7.5 hereof and unless the Participant’s Award Agreement
provides otherwise, in the event of a termination of the Participant’s
employment by any member of the Weatherford Group without Cause (other than due
to death or Disability) or by the Participant for Good Reason, in either case,
subject, in each case, to the Release Requirement, (i) a pro-rated portion of
the next unvested tranche of the Time-Based Award, if any, shall vest as of the
date of termination, which such pro-rated portion, if any, shall be determined
by multiplying the next unvested tranche of the Time-Base Award by a fraction,
the numerator of which is the number of days elapsed from the immediately
preceding vesting date through the Participant’s date of termination and the
denominator of which is the number of days from the immediately preceding
vesting date through the next scheduled vesting date, and (ii) the Participant
shall be eligible to receive payment in respect of any portion of the Cash Award
(including pursuant to clause (i) above) that is vested but not yet paid as of
the date of termination. Any such payment pursuant to this Section 7.2 shall be
made in accordance with Section 6.3 and shall be paid in full on the first
regularly scheduled payroll date to occur immediately following the sixtieth
(60th) day after the date of such termination, but in no event later than ninety
(90) days following the end of the calendar year during which such date of
termination occurs (any such actual date of payment, the “Qualifying Termination
Payment Date”). On the Qualifying Termination Payment Date, the Participant’s
Cash Award shall be automatically cancelled and the Participant shall have no
further rights to any payment in respect of such Cash Award.


7
101455

--------------------------------------------------------------------------------




If the Participant does not satisfy the Release Requirement, the Participant
shall not be entitled to any of the foregoing, the Cash Award held by the
Participant shall be forfeited in its entirety (whether or not vested), and the
Participant shall have no further rights hereunder or thereunder, including, but
not limited to, any rights under the Participant’s Award Agreement and any
rights to any payment in respect of the Cash Award, including, but not limited
to, any portion of the Participant’s Cash Award that has not yet been paid to
the Participant.
7.3 Termination of Employment without Good Reason


Subject to Section 7.5 hereof and unless the Participant’s Award Agreement
provides otherwise, in the event of a termination of the Participant’s
employment by the Participant without Good Reason, the Participant shall be
eligible to receive payment in respect of any portion of the Cash Award that is
vested but not yet paid as of the date of termination. Any such payment pursuant
to this Section 7.3 shall be made in accordance with Sections 6.3 and 6.4
hereof. On the Payment Date, the Participant’s Cash Award shall be automatically
cancelled and the Participant shall have no further rights to any payment in
respect of such Cash Award.


7.4 Termination of Employment for Cause


If a Participant’s employment with any member of the Weatherford Group is
terminated for Cause, the Cash Award held by the Participant, shall be forfeited
as of the date of termination in its entirety (whether or not vested), and the
Participant shall have no further rights hereunder or thereunder, including, but
not limited to, any rights under the Participant’s Award Agreement and any
rights to any payment in respect of the Cash Award, including, but not limited
to, any portion of the Participant’s Cash Award that has not yet been paid to
the Participant.


7.5 Forfeiture.


Notwithstanding anything herein to the contrary, in the event of the
Participant’s breach of any restrictive covenant, including, but not limited to,
any non-competition, non-solicitation, confidentiality, and non-disparagement
covenants, the Participant has agreed to or is bound by with respect to the
Company or any Affiliate, the Cash Award held by the Participant, shall be
forfeited effective as of the date of such breach in its entirety (whether or
not vested), and the Participant shall have no further rights hereunder or
thereunder, including, but not limited to, any rights under the Participant’s
Award Agreement and any rights to any payment in respect of the Cash Award,
including, but not limited to, any portion of the Participant’s Cash Award that
has not yet been paid to the Participant.






8
101455

--------------------------------------------------------------------------------




SECTION 8 – RIGHTS OF PARTICIPANTS AND BENEFICIARIES
8.1 Status as a Participant or Beneficiary
Neither status as a Participant or beneficiary shall be construed as a
commitment that any Cash Award will be paid or payable under the Plan.
8.2 Employment at Will
Nothing contained in the Plan or Award Agreement hereunder or in any document
related to the Plan shall confer upon any Participant any right to continue as
an employee or in the employ of the Company or an Affiliate or constitute any
contract or agreement of employment for a specific term or interfere in any way
with the right of the Company or an Affiliate to reduce such person’s
compensation, to change the position held by such person or to terminate the
employment of such person, with or without Cause.


8.3 Non-transferability


No benefit payable under, or interest in, this Plan or any Award Agreement
hereunder shall be subject in any manner to anticipation, alienation, sale,
transfer, assignment, pledge, encumbrance or charge and any such attempted
action shall be void ab initio and no such benefit or interest shall be, in any
manner, liable for, or subject to, debts, contracts, liabilities or torts of any
Participant or beneficiary. Except as expressly provided by the Committee, the
rights and benefits under the Plan shall not be transferrable or assignable by
the Participant other than by will or the laws of descent and distribution.


8.4 Nature of Plan


No Participant, beneficiary or other person shall have any right, title or
interest in any fund or in any specific asset of the Company or any Affiliate by
reason of any Cash Award hereunder. There shall be no funding of any benefits
which may become payable hereunder. Nothing contained in the Plan (or in any
document related thereto), nor the creation or adoption of the Plan, nor any
action taken pursuant to the provisions of the Plan shall create, or be
construed to create, a trust of any kind or a fiduciary relationship between the
Company or an Affiliate and any Participant, beneficiary or other person. To the
extent that a Participant, beneficiary or other person acquires a right to
receive payment with respect to a Cash Award hereunder, such right shall be no
greater than the right of any unsecured general creditor of the Company or other
employing entity, as applicable. All amounts payable under the Plan shall be
paid from the general assets of the Company or employing entity, as applicable,
and no special or separate fund or deposit shall be established and no
segregation of assets shall be made to assure payment of such amounts. Nothing
in the Plan shall be deemed to give any employee any right to participate in the
Plan except in accordance herewith.




9
101455

--------------------------------------------------------------------------------




SECTION 9 – AMENDMENT AND TERMINATION


Notwithstanding anything herein to the contrary, the Committee may, at any time,
terminate or, from time to time amend, modify or suspend the Plan; provided,
however, that, no termination, amendment, modification or suspension shall
adversely affect the rights of any Participants to Cash Awards allocated prior
to such termination, amendment, modification or suspension without the prior
consent of the Participants affected.


SECTION 10 – MISCELLANEOUS


10.1 Tax Withholding
The Company or employing entity of the Participant shall have the right to right
to deduct or withhold from any amount deliverable under the Plan or any Award
Agreement any Federal, state, local or foreign withholding taxes required by law
to be withheld and to take such other action as the Committee may deem advisable
to enable the Company or employing entity to satisfy obligations for the payment
of withholding taxes and other tax obligations relating to the Cash Award.
10.2 Headings; Gender and Number.
Headings of Articles and Sections are included for convenience of reference only
and do not constitute part of this Plan and shall not be used in construing the
terms of this Plan. If the context requires, words of one gender when used in
this Plan or any Award Agreement shall include the other and words used in the
singular or plural shall include the other.
10.3 Consent to Dispute Resolution
Participation in the Plan constitutes consent by the Participant to be bound by
the Company’s designated dispute resolution processes, which shall in substance
require that all disputes arising out of or in any way related to employment
with the Company or its Affiliates, including any disputes concerning the Plan
or Award Agreement hereunder, be resolved exclusively through such program,
which shall include binding arbitration as the last step.
10.4 Governing Law


The Plan, the Award Agreements thereunder, and all related documents shall be
governed by, and construed in accordance with the laws of the State of Texas,
without giving effect to the principles of conflicts of law thereof.


10.5 Clawback Policy


Any Cash Award received by the Participant shall be subject to the provisions of
the Company’s Clawback Policy. The Clawback Policy enables recoupment of
performance-based compensation that is paid but is subsequently determined not
to have been earned because financial results of the Company are restated and
the clawback of incentive compensation if the Participant has engaged in
detrimental activity.


10
101455

--------------------------------------------------------------------------------




10.6 Severability


If any provision of the Plan or Award Agreement hereunder shall, for any reason,
be held invalid, illegal or unenforceable in any respect, such invalidity,
illegality or unenforceability shall not affect the other provisions of the Plan
or Award Agreement; instead, each provision shall be fully severable and the
Plan and Award Agreements shall be construed and enforced as if said illegal,
invalid or unenforceable provision had never been contained herein or therein.


10.7 Successor


All obligations of the Company under the Plan shall be binding upon and inure to
the benefit of any successor to the Company, whether the existence of such
successor is the result of a direct or indirect purchase, merger, consolidation,
or otherwise, of all or substantially all of the business or assets of the
Company.


10.8 Relationship to Other Benefits


No payment under the Plan or any Award Agreement shall be taken into account in
determining any benefits under any pension, retirement, profit sharing, group
insurance or other benefit plan or arrangement or related agreement of the
Company or any Affiliate, except as otherwise specifically provided in such
other plan or arrangement or related agreement.


10.9 Section 409A of the Code


To the extent applicable, it is intended that the Plan and all Cash Awards
hereunder comply with or be exempt from the requirements of Section 409A.
Accordingly, to the maximum extent permitted, the Plan and the Cash Awards
hereunder shall be interpreted either to be exempt from the provisions of
Section 409A or in compliance therewith. Any reservation of rights or discretion
by the Company or the Committee hereunder affecting the timing of payment of any
Cash Award subject to Section 409A will only be as broad as is permitted by
Section 409A. Anything contrary in this Plan notwithstanding, if a Cash Award
constitutes an item of deferred compensation subject to Section 409A and becomes
payable by reason of a Participant’s termination of employment, it shall not be
paid to the Participant unless the Participant’s termination of employment
constitutes a “separation from service” (within the meaning of Section 409A). In
addition, no such payment or distribution shall be made to the Participant prior
to the earlier of (a) the expiration of the six-month period measured from the
date of the Participant’s separation from service or (b) the date of the
Participant’s death, if the Participant is deemed at the time of such separation
from service to be a “specified employee” (within the meaning of Section 409A)
and to the extent such delayed commencement is otherwise required in order to
avoid a prohibited distribution under Section 409A. Except as provided in an
Award Agreement, all payments which had been delayed pursuant to the immediately
preceding sentence shall be paid to the Participant in a lump sum upon
expiration of such six-month period (or, if earlier, upon the Participant’s
death). Each payment in a series of payments made under this Plan and any Cash
Awards granted hereunder shall be deemed to be a separate payment for purposes
of Section 409A.




11
101455

--------------------------------------------------------------------------------




Notwithstanding the foregoing, (i) neither the Company nor the Committee shall
have any obligation to take any action to prevent the assessment of any
additional liability, tax or penalty on any Participant or beneficiary under
Section 409A and (ii) neither the Committee (or any member thereof) nor any
member of the Weatherford Group (or any employee, director or officer thereof)
guarantees that this Plan, or any Cash Award or Award Agreement hereunder
complies with, or is exempt from, Section 409A and none of the foregoing shall
have any liability with respect to any failure to so comply or to be so exempt.




Dated: April 20, 2020


/s/ Ellen Y. Chin    
Ellen Y. Chin
Senior Vice President and
Chief Human Resources Officer


12
101455

--------------------------------------------------------------------------------




Exhibit A


Performance Criteria Applicable to Performance-Based Award


[Intentionally omitted]




13
101455